internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc te_ge eb hw-plr-117342-01 date key m n p q r date a date b date c x dollars y dollars dear this is in response to letters dated date and date requesting rulings concerning the transaction described below plr-117342-01 facts m is an organization described in sec_501 of the internal_revenue_code n is a wholly-owned subsidiary of m m’s membership includes businesses with employees and businesses without employees among other activities m sponsors trade shows and educational seminars for its members collects industry data and publishes survey results and provides assistance with government lobbying in addition through n m offers medical dental life_insurance and disability benefits coverage for purchase by m’s members p a business with one or more employees is a member of m participating in the health and life_insurance programs sponsored by m during the 1970's and 1980's m received payments of excess reserve funds from insurance_companies based on favorable claims experience with health and group term life_insurance the premiums to which the refunds related were premiums_paid over a number of years by all group members for the health and life coverage the experience rating for the refunds was on a group-wide basis on date a q was established by m to ensure that the excess reserve funds received and developed would be available for the benefit of the insured persons in m’s insurance programs and the members of m q is not exempt under sec_501 of the code q’s stated purpose is to provide group employee welfare_benefit programs that can benefit employees of members of m the trust document specifies that the trustee may use trust assets to fund the employee welfare_benefit programs for members of m through any one or a combination of the following insurance policies a wholly-owned insurance_company for the purpose of providing insurance for the benefit of the members a multiple_employer_welfare_arrangement or any other insurance or other arrangement authorized by state or federal_law which would benefit the members a member’s rights and interest in q terminate when the member doesn’t make the required contributions under the welfare_benefit programs or when it is no longer a member of m pursuant to the trust document no part of the q’s earnings may inure to the benefit of any member of m or any individual other than through payments to provide benefits q is administered by m acting through its board_of directors which includes members of various types and sizes as well as certain officers of m no particular employer is able to control q rather q is controlled by m for the benefit of those who are participating in m’s insurance programs q was initially funded with the excess reserve funds mentioned above as well as with an equity share distribution in connection with a life_insurance company’s conversion from a mutual company to a stock company the trust document contemplates that participating members will make contributions to q as provided under plr-117342-01 the employee welfare_benefit program maintained under q disbursements from q in the form of benefit or insurance premium payments and other expenses must be made only in accordance with the employee welfare_benefit program it is represented that neither post-retirement medical benefits nor post-retirement life_insurance benefits have been provided under any of q’s benefit programs and that all benefit obligations have been met it is further represented that neither m nor any of its members has ever contributed more than ten percent of the total contributions of all participating members under any of the benefit programs available to m’s members and at no time was coverage for any member experience-rated on an individual basis finally it is represented that q is and has always been part of a ten or more employer plan described in sec_419a of the code as of date b q had assets valued at approximately x dollars m as trustee of q has now authorized the transfer of y dollars from q to r it is represented that r is an organization described in sec_501 of the code rulings are requested that the transfer of funds from q to r will not result in the imposition of the excise_tax under sec_4976 of the code and the transfer will not result in taxable_income or unrelated_business_taxable_income to m to r or to p and other members of m you are not requesting a ruling on the issue of whether q satisfies the sec_419a exception for ten or more employer plans and we are not ruling on that issue rather in addressing the issue raised in request we are relying on the representation that q satisfies the sec_419a exception with respect to request your application indicates that you are not requesting a ruling on the issue of whether the transfer of funds from q to r will result in taxable_income to q and we are not ruling on that issue further as explained in a telephone conversation with your authorized representative we decline to rule on whether the transfer of funds from q to r will result in income to p and other members of m ruling sec_419 and sec_419a of the code provide rules with respect to the deductiblity of contributions paid_or_accrued by an employer to a welfare_benefit_fund sec_419 provides that for purposes of sec_419 the term welfare_benefit_fund means any fund that is part of a plan of an employer and through which the employer provides welfare benefits to employees or their beneficiaries the term welfare_benefit means any benefit other than a benefit with respect to which sec_83 sec_404 or sec_404a applies the term fund means any organization described in sec_501 or any trust corporation or other non- exempt_organization and to the extent provided in regulations any account held for an employer by any person plr-117342-01 sec_419a of the code provides that sec_419 and sec_419a shall not apply in the case of any welfare_benefit_fund which is part of a ten or more employer plan that does not maintain experience-rating arrangements with respect to individual employers the term ten or more employer plan means a plan to which more than one employer contributes and to which no employer normally contributes more than ten percent of the total contributions contributed under the plan by all employers sec_4976 of the code imposes an excise_tax on an employer equal to of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund pursuant to sec_4976 and b the term disqualified_benefit includes certain post-retirement medical or life_insurance benefits sec_4976 provides that the term disqualified_benefit also includes any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 provides that paragraph c of sec_4976 shall not apply to any amount attributable to a contribution to a welfare_benefit_fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year we conclude that q is a fund that is part of a plan through which m’s employer- members provide welfare benefits to their employees accordingly q is a welfare_benefit_fund as that term is defined in sec_419 of the code additionally for purposes of sec_4976 we conclude that q is a welfare_benefit_fund maintained by p and the other participating employers because m maintains q on behalf of its member- employers sec_4976 of the code imposes a excise_tax on an employer if a disqualified_benefit is provided during the taxable_year sec_4976 through c describe disqualified_benefits the transfer of assets from q to r cannot be a disqualified_benefit under sec_4976 or b of the code since no post- retirement medical or life_insurance benefits are provided under q’s benefit programs further it is represented that q is part of a ten or more employer plan to which the exception provided by sec_419a applies based on that representation employer contributions to q were not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year within the meaning of sec_4976 thus pursuant to sec_4976 the transfer of funds is not a disqualified_benefit under sec_4976 accordingly we conclude that the transfer of funds from q to r is not a disqualified_benefit for purposes sec_4976 of the code and therefore will not result in the imposition of the excise_tax under that code section ruling sec_511 of the code generally imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 plr-117342-01 sec_512 of the code in general defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions directly connected with the carrying on of such trade_or_business sec_513 of the code in general defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the exercise or performance of the purpose or function constituting the basis for the organizations exemption we conclude that the transfer of funds from q to r is not income derived by m from any unrelated_trade_or_business regularly carried on by it we also conclude that the transfer of funds from q to r is not income derived by r from any unrelated_trade_or_business regularly carried on by it accordingly the transfer will not result in taxable_income to m or to r the rulings contained in this letter are based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied herein concerning whether q is as represented a part of a ten-or-more employer plan that does not maintain experience rating arrangements with respect to individual employers additionally no opinion is expressed concerning the tax consequences to n or to q with respect to the proposed transaction or any past transactions further we express no opinion as to whether the proposed transaction will cause the status of r to be that of a private_foundation as defined in sec_509 of the code nor as to the tax consequences if any to any other parties if that is the result this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-117342-01 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely mark schwimmer senior technician reviewer division counsel associate chief_counsel tax exempt and government entities
